            Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 1 of 8




                  AFFIDAVIT OF SPECIAL AGENT LISA RUDNICKI
           IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

          I, Lisa Rudnicki, depose and state as follows:

                                Introduction and Agent Background

1.        I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms & Explosives

(AATF”), and have been so employed since February, 1996. In that capacity, I investigate

violations of the federal firearms statutes and have participated in many investigations relating to

the unlawful possession of firearms and ammunition.

2.        Based on my training and experience, I am aware that Title 18, United States Code, Section

922(g)(1) makes it a federal offense for any individual who has previously been convicted of an

offense carrying a maximum term of imprisonment greater than one year to possess a firearm or

ammunition in or affecting interstate commerce.

3.        I submit this affidavit in support of an application for a criminal complaint charging

DONELL PHILLIPS with being in possession of firearm and ammunition after conviction for a

crime punishable by a maximum term of imprisonment exceeding one year, in violation 18 U.S.C.

§ 922(g)(1).

4.        This affidavit is based upon information provided to me by other agents and members of

the Boston Police Department, review of the recordings generated in this investigation and review

of documents and court papers. This affidavit is intended to show only that there is sufficient

probable cause for the requested complaint and does not set forth all of my knowledge about this

matter.




                                                   1
          Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 2 of 8




                                      PROBABLE CAUSE
                               Background of DONELL PHILLIPS

5.      DONELL PHILLIPS was previously convicted of Assault and Battery in Cambridge District

Court, Docket No. 1052CR002553, on January 5, 2011. Under Mass. Gen. Laws c. 265, § 13A, assault

and battery carries a maximum penalty of two and one-half years of imprisonment. As such, this

conviction qualifies as a conviction for a “crime punishable by imprisonment for a term exceeding one

year.” 18 U.S.C. § 921(a)(20) (excluding from definition “any State offense classified by the laws of the

State as a misdemeanor and punishable by a term of imprisonment of two years or less”) (emphasis

added). The criminal complaint for Docket No. 1052CR002553 states the maximum penalty of two and

one-half years of imprisonment for assault and battery on the face of the document, and it is my

understanding that criminal defendants are provided with a ‘Defendant Copy’ of the criminal complaint at

arraignment, which was September 18, 2010. Therefore, because he was provided with a copy of the

complaint, it is inferable that PHILLIPS knew that his conviction for assault and battery was for a crime

punishable by a term of imprisonment greater than one year. As such, PHILLIPS was a prohibited person

at the time he possessed the firearm and ammunition on June 7, 2019.

6.      PHILLIPS has a prior conviction, from 2008, for violation of Mass. Gen. Laws c. 269, §10(h),

Possession of ammunition without firearms identification card, and possession of marijuana. PHILLIPS

was convicted of both counts on April 14, 2008, in Dorchester District Court (Docket No.

0807CR001824). According to police reports, this case resulted from a search warrant executed at

PHILLIPS’ residence in Boston. During the execution of that search warrant, Boston Police located

approximately 194 rounds of ammunition of various calibers, including shotgun shells, an empty gun box,

and a plastic bag of marijuana. Officers also located numerous personal papers and effects of PHILLIPS,

demonstrating his constructive possession of the ammunition.

7.      On April 10, 2017, a criminal complaint issued in South Boston District Court charging

PHILLIPS with operating under the influence of intoxicating liquor (“OUI”), in violation of

Mass. Gen. Laws c. 90, §24(1)(a)(1), and possession of a class B substance, in violation of Mass.
                                               2
         Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 3 of 8




Gen. Laws c.94C, § 34 (Docket No. 1703CR00267). PHILLIPS was arraigned on the case and

variously appeared in court until May 21, 2018, at which point PHILLIPS defaulted and a

warrant issued.

8.     On April 13, 2018, a criminal complaint issued in Lawrence District Court charging

PHILLIPS with operating with a suspended license, subsequent offense, in violation of Mass.

Gen. Laws c. 90, § 23 (Docket No. 1818CR001819). PHILLIPS was arraigned on the case,

defaulted, and a warrant issued on the first date after arraignment, which was June 8, 2018.

PHILLIPS remains in warrant status on this matter.

9.     As of May 21, 2018, PHILLIPS was in warrant status until he was arrested on June 7,

2019, by Boston Police.

                                     May 8, 2019, Incident

10.    According to the Boston Police incident report and Det. Stanton of the Boston Police, in

May 2019, PHILLIPS was the target of a drug investigation and Officers had completed at least

three controlled buys of crack cocaine from 140 Quincy Street, focusing on PHILLIPS and

Apartment 2. According to Det. Stanton, the controlled buys were coordinated by a confidential

informant and PHILLIPS through phone calls.

11.    According to Boston Police incident reports, at approximately 2:00 pm on May 8, 2019,

officers of the B2 Drug Control Unit observed PHILLIPS socializing on the porch of 140 Quincy

Street. Officers maintained surveillance and observed him walking down the street with three

other people, including Chantel Wade, and Bruce Brown. PHILLIP was holding an open bottle of

Courvoisier Cognac, and drinking from the bottle.

12.    According to the reports, Officers Hooley and McDonough approached the group and

asked for identification. PHILLIPS responded that he did not have identification with him, but

                                                3
           Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 4 of 8




stated “it’s at my house”, “I live right there, at 140 Quincy Street.” Officers asked his name and

date of birth, and PHILLIPS provided his true name and accurate date of birth. One of the

officers returned to the cruiser and queried PHILLIPS on his CJIS terminal. From the cruiser,

the officer asked PHILLIPS if he still resided in Lynn. After this question, PHILLIPS abruptly

turned and ran down the sidewalk toward 140 Quincy Street. Officers pursued PHILLIPS and

observed a silver handgun fall from PHILLIPS’ right side and hit the ground. One of the

pursuing officers stopped and stayed with the firearm that remained on the sidewalk.

13.    The second officer continued to chase PHILLIPS and observed an ammunition magazine

with several live rounds scattered on the sidewalk of Quincy Street. Both officers then lost sight

of PHILLIPS as he ran towards the area of 140 Quincy Street.

14.    The firearm dropped by PHILLIPS during his flight from officers was recovered on the

street and determined to be a silver Bryco Arms, Model 38, .380 caliber handgun, serial number

1184317 (the “.380 pistol”). The .380 pistol contained a live round in the chamber, and six

additional rounds were recovered with a magazine that appeared to belong to the .380 pistol.

15.    Believing PHILLIPS had ran into 140 Quincy Street, and was potentially armed, Boston

Police officers formed a perimeter and SWAT responded to the scene. The other occupants were

asked to exit, and Boston Police made an emergency entry to apprehend PHILLIPS. PHILLIPS

was not located inside 140 Quincy Street.

16.    The occupants identified Apartment 2 as PHILLIPS’ apartment, and that he occupied a

specific bedroom in that apartment. The occupants also stated that each bedroom has a separate

lock. Apartment 2 was frozen pending the application for a state search warrant, which was

granted.

17.    During the execution of the search warrant, officers found the following:


                                                4
            Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 5 of 8




       a.    a Smith and Wesson .32 Caliber revolver with an obliterated serial number (kitchen)
       b.    3 digital scales (kitchen)
       c.    digital scale (kitchen)
       d.    digital scale (floor beneath PHILLIPS bed)
       e.    Glass plate with razor blade and white residue and metallic rod (PHILLIPS bedroom
             under bed)
       f.    Personal Papers in the name of Donell PHILLIPS (PHILLIPS room in black pack
             pack next to bed )
       g.    1 plastic bag Crack Cocaine (plastic baggie in headphones pouch in back pack next to
             bed in PHILLIPS bedroom)
       h.    1 plastic bag Cocaine (plastic baggie in headphones pouch in back pack next to bed in
             PHILLIPS bedroom)
       i.    Plastic sandwich bags
       j.    27 Suboxone sublingual strips (back pack next to bed in PHILLIPS bedroom)
       k.    strainer with white residue
       l.    Box of razor blades
       m.    Massachusetts Operators License in the name of Donell PHILLIPS (wallet in back
             pack next to bed in PHILLIPS bedroom)
       n.    1 live round of .380 cal ammunition (shoebox next to bed in PHILLIPS bedroom)
       o.    Personal Papers in the name of Donell PHILLIPS
       p.    Video Camera with memory card
       q.    set of keys that opened the front lock of 140 Quincy St and the lock on bedroom #2
             (change jar beside PHILLIPS bed)
       r.    942 rounds of ammunition of various calibers were recovered, in a Black duffle bag
       s.    2- plastic bags of crack cocaine
       t.    2- black firearm holsters
       u.    A black soft firearm case

18.    Based on this incident, two criminal complaints issued in Roxbury District Court on May

9, 2019. Docket No. 1902CR001283 issued on May 9, 2019, charging PHILLIPS with Carrying

a Firearm without a License, Carrying a Loaded Firearm without a License 2nd Offense, Drinking

Alcohol in Public, and Possession of Ammunition without FID Card. A warrant issued for

PHILLIPS’ arrest on Docket No. 1902CR001283 on May 9, 2019. Docket No. 1902CR001284

issued on May 9, 2019, charging PHILLIPS with Possession of Ammunition without FID Card,

and two counts of Possession to Distribute a Class B Substance. A warrant issued for PHILLIPS’

arrest on Docket No. 1902CR001284 on May 9, 2019. PHILLIPS remained in warrant status on




                                                 5
           Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 6 of 8




both 1902CR001283 and 1902CR001284 until June 7, 2019, when he was arrested by Boston

Police.

                           June 7, 2019 Arrest of DONELL PHILLIPS

19.       On June 7, 2019, at approximately 10:00 pm, Det. Sgt. Champagnie, and Officers

Acloque, Malaret, Leon, and MacRoberts of the B3 Drug Control Unit were in the area of

Wayland and Howard Avenue, in Boston. The Officers were aware of the circumstances of

DONELL PHILLIPS’ active warrants for the May 2019 incident, and became familiar with the

physical description and photograph of PHILLIPS.

20.       Officers observed a black female later identified as Chantel Wade, operating a 2008

Audi, Mass. Registration 8KE352 (“Audi”). As the Audi drove by Officer Leon and Officer

Acloque, they observed that the driver’s window and rear driver’s side window were rolled

down. Through the rear driver’s side window, both Officer Leon and Officer Acloque observed

an individual they believed to be DONELL PHILLIPS seated in the rear of the vehicle. The

Officers continued their surveillance of the vehicle as it travelled onto Columbia Road.

21.       When the vehicle reached the area of Columbia Road and Washington Street, Det. Sgt.

Champagnie requested that a marked unit conduct a motor vehicle stop to apprehend PHILLIPS.

Detective Cole was nearby and responded to the request. Detective Cole maneuvered his vehicle

behind the Audi and initiated a traffic stop by illuminating the lights on his cruiser. The vehicle

did not stop and continued travelling on Columbia Road, taking a right onto Washington Street.

22.       As the vehicle continued down Washington Street, the right rear door swung open and

PHILLIPS sprinted from the vehicle and through a nearby parking lot. Numerous officers were

in pursuit of PHILLIPS as he ran through the parking lot, jumped over some bushes, and then

leapt over a wall, and onto Bishop Joe L. Smith Way.

                                                  6
         Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 7 of 8




23.    After a short pursuit, Officer Malaret was able to tackle PHILLIPS and bring him to the

ground. At this point officers converged and assisted in placing PHILLIPS into handcuffs.

Officer Depina conducted an initial frisk of PHILLIPS and felt a hard object shaped like a

firearm in PHILLIPS’ jacket pocket. Officer Depina then retrieved a small black Taurus firearm

from PHILLIPS’ pocket. Officer Grant also retrieved five plastic bags of a white rock like

substance, believed to be crack cocaine from PHILLIPS’ pant pocket. At booking,

approximately $216 dollars was recovered, along with a black cellular phone.

24.    The firearm was determined to be a Taurus brand, TCP Model firearm, serial number:

03270E (the “Taurus”). The Taurus was loaded with one round of ammunition in the chamber

and four rounds of ammunition in the magazine.

                            Analysis of Firearm and Ammunition

25.    Based on ATF 4473 record for the purchase of the Taurus, I know this firearm was

originally purchased in New Hampshire at Granite State Indoor Range and Gun Shop, on

September 29, 2018. Therefore, the Taurus necessarily traveled in interstate commerce by

crossing state lines into Massachusetts prior to its recovery on June 7, 2019, by Boston Police in

Boston, MA.

26.    The Taurus, Model PT738 TCP, .380 ACP caliber pistol, serial number 03270E contained

a total of 5 total rounds of .380 auto caliber ammunition, specifically 1 round of Federal brand

ammunition and 4 rounds of Blazer brand ammunition. Members of ATF have examined this

firearm and the ammunition and know they meet the definition of firearm and ammunition under

federal law. The Taurus firearm and the 5 rounds of ammunition were manufactured outside of

Massachusetts.




                                                7
         Case 1:19-cr-10280-PBS Document 1-1 Filed 07/03/19 Page 8 of 8




                                        CONCLUSION

27.    Based on the information described above, there is probable cause to believe that on June

7, 2019, DONELL PHILLIPS violated 18 U.S.C. § 922(g)(1), by possessing a firearm and

ammunition as defined by federal law, after being convicted of a crime punishable by a term of

imprisonment greater than one year.



Signed under the pains and penalties of perjury this _____ day of July, 2019.




                                      _____________________________________
                                      Special Agent Lisa Rudnicki
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me this this _____ day of July, 2019.



                                      _____________________________________
                                      HON. DONALD L. CABELL
                                      UNITED STATES MAGISTRATE JUDGE




                                                8
